Exhibit 10.1

MYREXIS, INC.

305 Chipeta Way

Salt Lake City, UT 84108

August 6, 2012

Bulldog Investors

Park 80 West

250 Pehle Avenue, Suite 708

Saddle Brook, NJ 07663

Attn: Andrew Dakos

Dear Andrew:

This letter is addressed to your attention for each and all of the Bulldog
Investors, Brooklyn Capital Management LLC, Phillip Goldstein and you
(collectively, the “Bulldog Investors Group” or “you”), who you informed us by
your letter to us dated June 11, 2012, which has been supplemented by another
letter from you to us dated today’s date, are treated as a “group” within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), to memorialize the agreement regarding the basis upon
which one or more of the persons and entities in the Bulldog Investors Group may
acquire additional shares or other securities in Myrexis, Inc. (“Myrexis” or
“we”).

As you know, we adopted a Tax Benefits Preservation Rights Plan (the “Plan”) on
March 29, 2012, which we announced the next day, to enable our Board of
Directors (the “Board”) to protect the use of our net operating losses and
certain other tax attributes under Section 382 of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder (together, “Section
382”). We and you hereby agree that it is valuable to Myrexis and also to the
Bulldog Investors Group for the Board to be able to manage the usability of such
tax attributes, while guarding against any person or entity included in the
Bulldog Investors Group’s triggering highly dilutive, and therefore adverse,
provisions of the Plan. We and you also hereby agree that it is important to be
clear about the voting commitment you are making which is a material element of
this letter agreement.

Our agreement with the persons and entities included in the Bulldog Investors
Group is as follows:

 

  •  

The Myrexis shares and any other Myrexis securities constituting “stock” (as
defined under Section 382) owned by all of the persons and entities in the
Bulldog Investors Group, including any securities or rights or interests with
respect to securities of Myrexis the ownership or holding of which by any other
person or entity would be aggregated with any securities of Myrexis owned by
you, must not at any time from now through the completion of the 2013 annual
meeting of shareholders exceed 9.9% ownership in Myrexis; and



--------------------------------------------------------------------------------

 

Page 2

August 6, 2012

 

  •  

On any matter presented to Myrexis’ shareholders for their vote (or written
consent in the case of any action by shareholders by written consent in lieu of
a meeting), by whomever presented, including any director election or any other
proposal presented for a shareholder vote (or written consent), from now through
the completion of the 2013 annual meeting of shareholders, the persons and
entities included in the Bulldog Investors Group and their affiliates will cause
(or cause to have delivered their written consents with respect to) all Myrexis’
shares owned by them to be voted as recommended by the Board and provide
evidence thereof reasonably acceptable to Myrexis at least five (5) business
days prior to any meeting at which they are required to cause such shares to be
so voted, provided that either:

 

  •  

Jason Aryeh is included in the majority of the Board approving the
recommendation; or

 

  •  

Jason Aryeh abstains or otherwise does not vote as a member of the Board on the
recommendation, but he concurs with the Board’s recommendation, including by,
but not limited to, voting shares he owns or controls.

For purposes of this letter agreement, “own” and variations thereof with respect
to share or other securities of Myrexis shall have the same meanings as under
Section 382 during the time when the Plan is in effect and otherwise shall mean
“beneficial own” and variations thereof under the Exchange Act.

Money damages will not be an adequate remedy for any breach of this letter
agreement by any person or entity included in the Bulldog Investors Group.
Accordingly, Myrexis shall be entitled to equitable relief, including, without
limitation, an injunction and an order of specific performance, as a remedy for
any such breach. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this letter agreement but shall be in addition to all other
remedies available at law or equity to Myrexis.

This letter agreement shall be governed by and construed in accordance with the
law of the State of Delaware applicable to agreements made and to be performed
entirely within the State of Delaware, without regard to the conflict of laws
provisions thereof that would result in the application of the law of any other
jurisdiction. Each party hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of Delaware or
in the courts of the United States of America located in the State of Delaware
for any actions, suits or proceedings arising out of or relating to this letter
agreement and the transactions contemplated hereby. Each party hereby
irrevocably and unconditionally waives any objection which such party may now or
hereafter have to the laying of venue of any action, suit or proceeding arising
out of this letter agreement or the transactions contemplated hereby in the
courts of the State of Delaware or in the courts of the United States of America
located in the State of Delaware, and hereby further



--------------------------------------------------------------------------------

 

Page 3

August 6, 2012

 

irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

This letter agreement contains the entire agreement between the parties
regarding its subject matter and supersedes all prior agreements, arrangements,
understandings and discussions between the parties regarding such subject
matter. No provision in this letter agreement can be waived, modified or amended
except by written consent of the parties, which consent shall specifically refer
to the provision to be waived, modified or amended and shall explicitly make
such waiver, modification or amendment. Neither this agreement nor any of the
rights and/or obligations hereunder may be assigned by any party without the
prior written consent of the other parties, and any attempted assignment or
transfer by any party not in accordance herewith shall be null and void. This
agreement is for the benefit of the parties and their respective successors and
permitted assigns. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

This letter agreement may be executed in multiple counterparts, any of which may
be delivered via facsimile, PDF, or other forms of electronic delivery, each of
which will be deemed an original and all of which, taken together, will
constitute one agreement.

Please confirm the agreement of each member of the Bulldog Investors Group for
whom you have voting authority with the foregoing by countersigning below and
returning to Myrexis an identical counterpart of this letter agreement,
whereupon this letter agreement shall take effect as an agreement between
Myrexis, on the one hand, and each member of the Bulldog Investors Group, on the
other hand.

 

Very truly yours, MYREXIS, INC. By:  

/s/ Richard B. Brewer

  Name:   Richard B. Brewer   Title:   President



--------------------------------------------------------------------------------

 

Page 4

August 6, 2012

 

ACCEPTED AND AGREED TO: BULLDOG INVESTORS By:  

/s/ Phillip Goldstein

  Name:   Phillip Goldstein   Title:   Principal BROOKLYN CAPITAL MANAGEMENT LLC
By:  

/s/ Phillip Goldstein

  Name:   Phillip Goldstein   Title:   Principal